DETAILED ACTION
Allowable Subject Matter
Claims 1-24 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of first and second spacers, first and second electrodes, and a diaphragm, that are all in large round, sheet, or roll form having patterning for many devices, wherein the first and second spacer both bound substantially circular open regions that define a substantially circular portion above and below the diaphragm. The closest prior art is Cohen et al., U.S. Patent no 9,391,541, patented on 7/12/2016 (Cohen). Cohen discloses an electric transducer having first and second spacers, first and second electrodes and a diaphragm (see Fig. 3A of Cohen). However, Cohen does not disclose or suggest that those elements are in large round, sheet, or roll form having patterning for many devices, nor does Cohen disclose or suggest that the first and second spacer both bound substantially circular open regions that define a substantially circular portion above and below the diaphragm. Claim 15, which claims an array comprising a plurality of electrostatic transducers as claimed in Claim 1, and Claim 18, which claims a method for manufacturing an electrostatic transducer according to Claim 1, are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653